Per Curiam.
A writ of venditioni exponas must be grounded upon a previous writ of fieri facias, issued upon the same judgment: both writs in fact constitute but one execution of the judgment. The fieri facias is necessary to authorize the seizure of lands; the ven-ditioni exponas to authorize the sale of them. In M’Cormick v. Meason, the judgment creditors who sold the lands had previously levied them by writs of fieri facias issued on their respective judgments. The venditioni exponas in this case was irregular, and the rule should have been taken to quash it and all proceedings had under it. But as the defendant asks only that the sale should be set aside, let it be done; but the plaintiff will understand that no effectual sale can be made upon this writ.
Rule absolute.